        Case 7:19-cr-00567-UA Document 5 Filed 08/07/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                     x

 UNITED STATES OF AMERICA                  INDICTMENT

              V. -                         19 Cr.


 RONALD E. KIMBLE/


           Defendant.


                                     x


                               COUNT ONE

                 (Felon in Possession of a Firearm)


     The Grand Jury charges:


     1. On or about July 24, 2019, in the Southern District of


New York/ defendant RONALD E. KIMBLE/ knowing he had previously


been convicted of a crime punishable by imprisonment for a term


exceeding one year, knowingly possessed a firearm/ to wit /. a Dan


Wesson .357 Magnum caliber revolver/ serial number 367178/ and the


firearm was in and affecting commerce.


       (Title 18, United States Code, Sections 922(g)(l).)




                               COUNT TWO

                (Felon in Possession of Ammunition)


       The Grand Jury further charges :


     2. On or about July 24, 2019, in the Southern District of


New York/ defendant RONALD E. KIMBLE/ knowing he had previously

been convicted of a crime punishable by imprisonment for a term
         Case 7:19-cr-00567-UA Document 5 Filed 08/07/19 Page 2 of 3



exceeding one year/ knowingly possessed ammunition^ to wit/ three


Sellier & Bellot .357 Magnum caliber rounds^ and the ammunition


was in and affecting commerce .




         (Title 18, United States Code/ Sections 922(g)(l).)




:u^-<y                                            //'.-'/

                                           .^ti''l: l.'^4
                                                            ^±11LL
FOREPERSON                               GEOFE]Rfc^ S. BERMAN
                                         United States Attorney
Case 7:19-cr-00567-UA Document 5 Filed 08/07/19 Page 3 of 3




         Form No. USA-33s-274 (Ed. 9-25-58




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK



               UNITED STATES OF AMERICA

                            V.



                   RONALD E. KIMBLE,


                                         Defendant



                       INDICTMENT

                         19 Cr.


               (18 U.S.C. §§ 922(g) (1) .)

                  GEOFFREY S. BERMAN
                United States Attorney




                       Foreperson
